       Case 9:08-cr-00002-DWM Document 88 Filed 04/23/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


UNITED STATES OF AMERICA,                          CR 08–02–M–DWM

             Plaintiff,

      vs.                                                ORDER

NATHAN REMI PLOUFFE,

             Defendant.


      The United States having moved unopposed to dismiss the Petition for

Warrant for Offender Under Supervision,

      IT IS ORDERED that the motion (Doc. 87) is GRANTED. The pending

Petition for Warrant for Offender Under Supervision (Doc. 77) is DISMISSED.

      DATED this     23rd   day of April, 2020.



                                                                14:56 PM
                                       Donald W. Molloy, District Judge
                                       United States District Court
